Exhibit 99.2 WAXESS USA, INC. FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) WAXESS USA, INC. TABLE OF CONTENTS Balance Sheet 1 Statement of Operations 2 Statement of Stockholders’ Deficit 3 Statement of Cash Flows 4 Notes to Financial Statements 5 1 WAXESS USA, INC. BALANCE SHEET AS OF SEPTEMBER 30, 2 (UNAUDITED) Waxess USA, Inc. Waxess USA, Inc. September 2010 September 2009 Current Assets: Cash $ $ Accounts Receivable Inventory Total Current Assets Equipment - Net Deferred Financing Costs Other Assets Patents - Net Total Assets $ $ Current Liabilities: Accounts Payable $ $ Accrued Expenses Current Portion of Capital Lease Notes Payable -Related Party Loan Payable-Bridge Loans Total Current Liabilities Capital Lease – Net of Current Portion Total Liabilities Stockholders’ Deficit Common stock, 10,000,000 shares authorized, no par value, 5,485,134 shares issued and outstanding - - Additional paid in capital Accumulated Deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. 2 WAXESS USA, INC. STATEMENT OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Months Ended September 30, Three Months Ended September 30, Revenues $ Less: Sales Returns, Discounts and Allowances ) - ) - Net Revenues Costs of Sales Gross Profit Operating Expenses: Research and Development Costs Selling, General and Administrative Total Operating Expenses Net Loss From Operations ) ) ) Other Income/(Expenses) Gain on Cancellation of Debt Interest Expense ) ) Other Expenses ) Total Other Expense ) ) - Net Loss $ ) $ ) $ ) $ ) Loss per Share – Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Common Shares – Basic and Diluted The accompanying notes are an integral part of these financial statements. 3 WAXESS USA, INC. STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Common Stock Shares Amount Additional Paid In Capital Accumulated Deficit Total Balance at December 31, 2009 - $ $ ) $ ) Sale of Common Stock - Sale of Common Stock - 1 - 1 Issuance of Common Stock in Lieu of Interest - - Cancelled Common Stock ) - (7
